Citation Nr: 0205509	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to August 19, 
1994, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether the reduction in the rating for the veteran's 
service-connected PTSD, from 100 percent to zero percent, was 
proper.  

(The issue of entitlement to an increased rating for PTSD, 
currently rated as non-compensable, will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims (Court) issued in April 2001.  
That order vacated a Board decision rendered in October 2000 
which was on appeal from June and September 1996 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  Those decisions respectively, 
denied an effective date prior to August 22, 1994, for 
service connection for PTSD and reduced a 100 percent rating 
for PTSD to a noncompensable rating.  The Board had remanded 
the case to the RO in December 1999 for development.  The 
now-vacated October 2000 Board decision was issued after 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim by the 
RO.

During the course of the appeal the St. Louis, Missouri RO 
assigned an August 19, 1994 effective service connection date 
for the veteran's PTSD.

Careful review of the record does show that the veteran 
intends to and in fact has appealed the present 
noncompensable rating for PTSD.  In this regard, the veteran 
has recently submitted a large packet of ongoing treatment 
records to the Board.  The Board is undertaking additional 
development of the issue of entitlement to an increased 
rating for PTSD pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's and his representative's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.	


FINDINGS OF FACT

1. There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

2.  The veteran declined to appeal a September 1992 Little 
Rock, Arkansas RO decision denying service connection for a 
mental disorder.  

3.  On August 19, 1994, the Denver, Colorado RO received the 
veteran's claim of entitlement to service connection for 
PTSD; service connection for PTSD was granted and a 100 
percent rating was assigned, effective from August 1994.

4.  By a September 1996 decision the Salt Lake City, Utah RO 
reduced the rating for the veteran's PTSD from 100 percent to 
noncompensable, effective December 1, 1996.

5.  There is convincing medical evidence that the veteran's 
service-connected PTSD improved substantially.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to August 19, 1994, for a grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 
3.400(q)(ii) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)..

2.  The reduction of the veteran's disability rating for PTSD 
from 100 percent to 0 percent was proper.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.105(e), 3.343(a), 3.344(c), 4.1-4.14, 4.132, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  
During the development of his claim, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim in letters provided by the RO, the statements of the 
case (SOC) issued in July 1997 and April 2000, and the 
supplemental statement of the case (SSOC) issued in July 
2000.  Thus, the Board finds that VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran's complete service medical records have been obtained 
and associated with the claims folder.  The veteran was 
afforded VA examinations, and all relevant medical documents 
for the relevant time periods are of record.  Therefore, VA 
has also satisfied its duty to assist the veteran in the 
development of his claim.

The veteran presents two contentions in this appeal:  that 
the effective date for service connection for his PTSD should 
be earlier than August 19, 1994, and that an RO improperly 
reduced from 100 percent to noncompensable the PTSD 
disability rating. 

Earlier Effective Date

As a general rule the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2001).  Where new 
and material evidence appears within an applicable appeal 
period or prior to the issuance of an appellate decision and 
vitiates a former decision denying a claim, the effective 
date of compensation reverts back to the later of either the 
date of the original claim or the date entitlement arose.  38 
C.F.R. §§ 3.156(b), 3.400(q)(1)(i) (2001).  Where new and 
material evidence appears after a disallowance decision 
becomes final, the effective date of a subsequent award of 
benefits is the later of either the date of the new claim or 
the date entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii) 
(2001).  Where new and material evidence consists of service 
department records which had been lost or mislaid at the time 
of disposition of the original claim, well-established VA 
policy directs an award of benefits based upon the date of 
the original claim.  38 C.F.R. § 3.400(q)(2); Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993), citing VA G.C. Digested 
Opinion, July 17, 1984, (supplemental service department 
records correcting prior erroneous reports support awarding 
benefits retroactive to the veteran's original claim).

In September 1992 the Little Rock, Arkansas RO issued a 
rating decision denying the veteran's claim of entitlement to 
service connection for schizophrenia.  The decision became 
final when the veteran declined to initiate an appeal.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

The veteran reasserted entitlement to service connection for 
a mental disorder on a claims form submitted to the Denver RO 
on August 22, 1994, and in December 1994 the Denver RO 
granted service connection for PTSD effective as of the 
receipt date of the claims form.  Upon recent reexamination 
of the claims file, the St. Louis RO determined that the 
Denver RO actually had received the reasserted claim on 
August 19, 1994.  Therefore, in April 2000 the St. Louis RO 
amended the effective service connection date for the 
veteran's PTSD to August 19, 1994.
The Board finds no record evidence supporting assignment of 
an effective date earlier than August 19, 1994, for PTSD 
service connection.  There is no evidence calling into 
question the finality of the September 1992 service 
connection denial.  Neither is there evidence of reappearance 
of lost or mislaid service records, or of erroneous service 
records.  Moreover, the earliest medical evidence of record 
linking a mental disorder to service is a September 1994 VA 
hospital discharge summary which includes a diagnosis for 
PTSD causally linked to an (apparently unconfirmed) in-
service stressor.  In consideration of the foregoing, the 
record affords no possible basis for an effective date for 
service connection for PTSD prior to August 19, 1994, the 
date on which the Denver RO received the veteran's reopened 
claim.  See 38 C.F.R. § 3.400(q)(1)(ii).  Accordingly, the 
Board must deny the veteran's claim for an earlier effective 
date.

Propriety of the Reduction of PTSD Rating

VA law and regulations contemplate that a service-connected 
disorder may vary in severity over time and may improve to 
the extent that a lower disability rating is appropriate.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.344 (a), (b) and (c) 
(2001).  Paragraphs (a) and (b) of § 3.344 apply to reduction 
of a rating which had been in effect for five years or more, 
paragraph (c) applies to reduction of a rating which had been 
in effect for less than five years.  A rating reduction 
requires a preponderance of evidence showing actual 
improvement in a veteran's service-connected disorder 
manifested by improved ability to function under the 
conditions of ordinary life.  Brown v. Brown, 5 Vet. App. 
413, 420-412 (1993).  Moreover, VA may not reduce a non-
erroneous total disability rating without examination showing 
material improvement - a fact-specific determination in each 
case especially including consideration of the veteran's 
employment status.  38 C.F.R. § 3.343(a) (2001).

Where an RO finds reduction of an evaluation of a service-
connected disorder to be warranted, and where reduction also 
would reduce or discontinue a veteran's current compensation, 
the RO must conform with certain procedural requirements.  
38 C.F.R. § 3.105(e) (2001).  Procedures include written 
notice to a veteran's latest address of record, including a 
detailed explanation of the reason for a proposed reduction, 
an invitation to the veteran to present additional evidence 
within a 60-day period showing that the evaluation should not 
be reduced, and a warning that without additional evidence 
the affected evaluation would be reduced effective on the 
last day of the month in which the 60-day period expires.  
Id.  Because a claim arising from a rating reduction is a 
claim for restoration of a prior rating, not a claim for an 
increased rating, Dofflemyer v Derwinski, 2 Vet. App. 277, 
280 (1992), citing Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991), this portion of the Board's decision is limited to 
the issue of whether the prior 100 rating for PTSD should be 
restored, not whether the current noncompensable rating for 
that disorder should be increased.

The procedural history of this matter is as follows:  upon 
receipt of the September 1994 VA diagnosis described in the 
first portion of this decision, the Denver RO granted service 
connection for PTSD in December 1994 and assigned a 100 
percent disability evaluation.  In June 1996 the Salt Lake 
City RO notified the veteran of its intent to terminate 
benefits because VA PTSD examination reports from March and 
May 1996 disclosed that symptomatology attributable to PTSD 
no longer supported a compensable rating.  In September 1996 
the Salt Lake City RO reduced the veteran's PTSD benefits 
from 100 percent to a noncompensable rating and an appeal 
timely followed.  The Board notes that the veteran does not 
allege and the evidence does not show a deficiency in the 
RO's rating reduction notice procedures.

The Board next considers the law applicable to evaluation of 
the veteran's PTSD at the time of the rating reduction.  VA 
rates each service-connected disability under the Schedule 
for Rating Disabilities by applying Diagnostic Code (DC) 
criteria to evidence of a veteran's symptomatology.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  The rating is 
intended to reflect the extent to which a disability 
diminishes a veteran's ability to function under conditions 
of ordinary daily life and, as far as practicable, to 
indicate the extent to which the current disability impairs 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  The veteran's service connected PTSD is rated under DC 
9411.  Under the provision in effect at the time of both the 
original and reduced rating, PTSD is evaluated as follows for 
the 100 percent and noncompensable ratings, respectively:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

Neurotic symptoms which may somewhat 
adversely affect relationships with 
others but which do not cause impairment 
of working ability [0 percent].

38 C.F.R. § 4.132, DC 9411 (1996).

Review of the record discloses evidence of the veteran's long 
history of treatment and hospitalization for mental disorders 
including those related to substance abuse, for which he was 
discharged from the Air Force.  A September 1994 VA hospital 
discharge summary includes a history of psychiatric symptoms 
beginning in 1976, depression from 1984 to 1991 and psychoses 
thereafter.  This summary also includes diagnoses for major 
depression with psychotic features, a dissociative disorder 
and PTSD.  It lists symptomatology that the treating 
psychiatrists thought to have been attributable only to PTSD.  
However, it also acknowledges that many symptoms for the 
several diagnosed mental disorders overlapped and that, in 
their totality, they rendered the veteran unable "to hold 
even a part-time job to support himself and . . . to retain 
custody of his own children."  The summary further notes a 
Global Assessment of Functioning (GAF) score of 20 upon 
admission and 70 upon discharge.  Additional evidence, 
including the veteran's own August 1994 written statement, 
confirms that he has received Social Security Administration 
(SSA) disability benefits for schizophrenia with major 
depression.  Although copies of all pertinent SSA records are 
not associated with the claims file, the Board finds no need 
for VA access to this material given its pertinence only to a 
disorder not at issue in this appeal.

Subsequent medical examination disclosed PTSD symptomatology 
substantially less severe than that noted in the December 
1994 rating decision assigning the initial 100 percent 
rating.  For example, a VA psychiatrist who examined the 
veteran in March 1996 reported that although the veteran 
demonstrated mental impairment severe enough to support a GAF 
score of 35, few if any of the manifold manifestations of 
mental disability were attributable to PTSD.  Diagnoses 
included a severe psychotic disorder, alcohol abuse and 
dependence, a personality disorder with dependent features 
and PTSD by history with only mild symptoms.  Two VA 
psychiatrists who examined the veteran in May 1996 also found 
severe impairment and assigned a GAF score of 35 attributable 
to mental disorders including alcohol abuse, psychosis and an 
affective disorder but not to PTSD.  Finally, a VA 
psychiatrist who reviewed the claims file and associated 
medical evidence opined in May 2000 that symptomatology 
attributable to the veteran's PTSD probably improved between 
the time of the initial 100 percent disability rating and the 
time the rating was reduced to noncompensable.

In consideration of the foregoing, the Board finds that the 
medical evidence of record unambiguously supports reduction 
of the veteran's 100 percent disability rating for PTSD to a 
noncompensable rating.  At the time of the rating reduction 
there was no evidence that the veteran's PTSD was manifested 
by virtual isolation, totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or demonstrable inability to maintain 
or retain employment or other symptomatology consistent with 
a 100 percent rating.  See DC 9411.  Certainly there is 
little evidence of improvement in the veteran's overall 
mental status from the time of the initial 100 percent PTSD 
rating to the time of the rating reduction -- a GAF score of 
35 is consistent with "major impairment" precluding 
employment, see American Psychiatric Association:  Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Ed. 
1994), adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.  
Neither is there evidence that the veteran had become 
mentally capable of obtaining or retaining employment at the 
time of the rating reduction.  Nevertheless, it is clear from 
the March and May 1996 and May 2000 examination reports that 
the veteran's continuing employment incapacity could no 
longer be attributed to his PTSD to any appreciable extent.  
It is similarly clear that PTSD symptomatology which the 
Denver RO found to support its initial 100 percent rating was 
no longer evident when the Salt Lake City RO reduced the 
rating.  Accordingly, the Board finds that a preponderance of 
evidence demonstrates that at the time of the rating 
reduction the veteran's PTSD had improved materially and no 
longer rendered him unable to work or to maintain a 
substantially normal and productive life.  See 38 C.F.R. 
§ 3.343(a); Brown v. Brown, 5 Vet. App. at 420-412.

In consideration of the foregoing, the Board finds that 
reduction of the 100 percent evaluation for the veteran's 
PTSD to 0 was proper.  Finally, the Board has considered 
provisions of 38 C.F.R. § 3.102, but there is not such a 
state of equipoise of positive and negative evidence to 
warrant a determination of the matter more favorable to the 
veteran.


ORDER

An effective date prior to August 19, 1994, for the grant of 
service connection for post-traumatic stress disorder, is 
denied.  

The RO properly reduced the evaluation assigned for post-
traumatic stress disorder from 100 to 0 percent.  The appeal 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

